Title: To Thomas Jefferson from George Washington, 26 August 1779
From: Washington, George
To: Jefferson, Thomas



West Point August the 26th 1779

Your Excellency I make no doubt has been made fully acquainted with the Ordinance established by Congress by their Act of the 23d  of March for regulating the Cloathing department, and recommending the Respective States to appoint State or Sub Cloathiers. I addressed the Other States on this subject on the 22d of May, but deemed the measure unnecessary with respect to Virginia, as a Gentleman had been already appointed to act as such.
I have filled up Two of the Commissions transmitted by Your Excellency for John Allison, Gentn. as Lieutenant Colonel of the 1st State Regiment to rank as such from 1 Jany. 1779 vice Brent promoted and for Thos. Meriwether as Major of the same to rank from same date vice Allison promoted.
